Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 10-15 withdrawn. Claims 1-9 and 16-24 are subject to examination.

Response to Arguments
Applicant's arguments filed 03/15/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "It is unclear how obtaining a power allocation scale, as alleged to be described in Hassen, can be interpreted to teach or suggest "determine individual transmit power allocations for the plurality of stations." Specifically, to the extent that Hassen and the claims use the term "power allocation," it is unclear how obtaining a power allocations scale can establish a prima facie case that one of skill in the art would have modified Huang to determine individual transmit power allocations for the plurality of stations. 
Additionally, it is noted that Huang specifically describes using a transmission power associated with a highest MCS. In other words, Huang is understood to describe using a single transmission power. This use of a single transmission power is understood to be a key concept of Huang (see, e.g., the Abstract of Huang). Changing this use of a single transmission power to determining individual transmit power allocations for the plurality of stations would be changing a principle of operation of Huang, which is impermissible under MPEP 2143.01(VI)."

Examiner's Response:
The Examiner respectfully disagrees. The Huang reference teaches in Fig. 5 that AP determine MCSs of a group of STAs and determine one transmit power  in transmitting a multi-user OFDMA downlink transmission to the group of STAs. Hassen reference teaches the limitation “determine individual transmit power allocations … select, based on the individual transmit power allocations, individual modulation and coding schemes (MCSs) ”.
The Hassen reference teaches adaptive power and MCS allocation for downlink MIMO OFDMA systems. Hassen teaches “It aims to maximize the total system capacity ... a power allocation procedure is performed... Finally, a more appropriate MCS is selected according to the obtained power optimization solution to maximize the total system capacity” (Section 1 Page 2550 of Hassen). Hassen teaches the resource algorithm steps in section 6 page 2561:
…
(4) Obtain power allocation scale among users.
(5.) Compute the final SINR k for each user, determine MCS for each user and then update the system capacity. 

Note that with power allocation scale for each user, SINR experienced by each user will be different. In other words, Hassen teaches individual transmit power for each user and accordingly determine MCS for each user. Also please note Fig. 5 of Hassen shows benefit of optimized power allocation over equal power allocation. Hence, the Examiner respectfully submits that Huang-Hassen teaches “determine individual transmit power allocations for the plurality of stations; select, based on the individual transmit power allocations, individual modulation and coding schemes (MCSs) for the plurality of stations”.
	Huang reference provides a solution to reduction of throughput degradation by selecting different MCSs for a group of UEs and allocating a power for a multi-user OFDMA downlink transmission (Par. 0011 of Huang).  On the other hand, Hassen teaches maximizing total system capacity by power allocating and selecting a more effective MCS for each user for multi-user OFDMA downlink transmission (Abstract of Hassen, Fig. 5). One skilled in the art would be motivated to combine improved algorithm in Hassen with Huang to maximize total system capacity.


Applicant's Argument:
Applicant argues in substance that "However, selection of a MCS based on a power optimization solution can not be said to teach or suggest selection of individual MCSs for a plurality of stations. Nor does such selection appear to be based on the individual transmit power allocations that were previously identified (nor could they be as Hassen does not teach or suggest identifying the individual power allocations as discussed above)."

Examiner's Response:
The Examiner respectfully disagrees. Please see Examiner's Response above .


Applicant's Argument:
Additionally, it is noted that HE-PPDU is a unitary concept. To the extent that Yang may describe a High Efficiency (HE) WLAN preamble or frame (a point not admitted to but only stated for the purpose of discussion), appending the term "high energy" from one reference to a PPDU that is described by another reference can not reasonably be said to teach or suggest the specific data structure that is a HE-PPDU."

Examiner's Response:
The Examiner respectfully disagrees.  Applicant argue that appending the term "high energy" does not teach HE-PPDU. In arguing the references individually, Applicants fail to address the Examiner's actual rejections to establish an insufficiency in the combined teachings of the references and show the Examiner has erred in her determination of obviousness.  
Huang teaches the transmitted packet for MU-MIMO or OFDMA comprises a PPDU. Yang reference teaches a HE PPDU in Fig. 3 and also teaches in Par. 0048 that “The PDU 300 may be used for MU-OFDMA or MU-MIMO transmissions … preamble and the DATA field 324 may be formatted as a High Efficiency (HE) WLAN preamble and frame, respectively, in accordance with the IEEE 802.11ax amendment to the IEEE 802.11 wireless communication protocol standard”. One skilled in the art would be motivated to combine IEEE 802.11ax  in Yang with Huang to use High Efficiency PPDU. 
Accordingly, the Examiner respectfully submits that Huang-Hassen-Yang teaches the claimed limitation “construct, based on the individual transmit power allocations and MCSs, a multi-user (MU) high-efficiency physical protocol data unit (HE-PPDU) to be transmitted to the plurality of stations” and therefore the rejection is maintained. See updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (HUANG hereafter) (US 20180359768 A1) in view of Hassen et al. (Hassen hereafter) (An Adaptive PRB, Power and MCS Allocation Using AMC for MIMO-OFDMA Systems, Springer 2013) and in further view of YANG et al. (YANG hereafter) (US 20210160713 A1).
  
Regarding claim 1, HUANG teaches, One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause an access point to (HUANG; the wireless communication device 402 is implemented as an AP, Par. 0109): 
select a plurality of stations to be included in an orthogonal frequency division multiple access (OFDMA) group (HUANG; determine a set of STAs for at least one of a MU-MIMO transmission or an OFDMA transmission by grouping a first STA in the set of STAs for the at least one of the MU-MIMO transmission or the OFDMA transmission, Par. 0109); 
determine transmit power allocations for the plurality of stations (HUANG;  transmit the at least one of the MU-MIMO transmission or the OFDMA transmission to the set of STAs by transmitting the at least one of the MU-MIMO transmission or the OFDMA transmission using a transmission power associated with a highest MCS, Par. 0109); 
select, individual modulation and coding schemes (MCSs) for the plurality of stations (HUANG; the set of STAs may be associated with a set of acceptable MCSs, Par. 0109); and 
construct, based on the individual transmit power allocations and MCSs, a multi-user (MU) physical protocol data unit (HE-PPDU) to be transmitted to the plurality of stations (HUANG;  the OFDMA transmission to the set of STAs, Par. 0109; The wireless communication device 402 may also include a digital signal processor (DSP) 420 for use in processing signals. The DSP 420 may be configured to generate a packet for transmission. In some aspects, the packet may comprise a physical layer convergence procedure (PLCP) protocol data unit (PPDU), Par. 0107).  
HUANG fails to explicitly teach,
individual transmit power allocations for the plurality of stations;
based on the individual transmit power allocations, individual modulation and coding schemes (MCSs) for the plurality of stations; and 
high-efficiency physical protocol data unit.
However, in the same field of endeavor, Hassen teaches, 
individual transmit power allocations for the plurality of stations (Hassen; Obtain power allocation scale among users, step (4) Pg 2561);
based on the individual transmit power allocations, individual modulation and coding schemes (MCSs) for the plurality of stations (Hassen; Compute the final SINR ... for each user, determine MCS for each user, step (5) Pg 2561; In this paper, we address the adaptive resource allocation problem in down-link transmission of MIMO-OFDMA systems, Abstract; Finally, a more appropriate MCS is selected according to the obtained power optimization solution to maximize the total system capacity, Par. 3 Pg. 2550). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of optimized power allocation as taught by Hassen in order to increase system capacity (Hassen; Fig. 5 [Note that Fig. 5 shows system capacity is lower for equal power allocation]).
Although HUANG-Hassen teaches PPDU, but fails to explicitly teach,
high-efficiency physical protocol data unit.
However, in the same field of endeavor, YANG teaches, 
high-efficiency physical protocol data unit (YANG; The PDU 300 may be used for MU-OFDMA or MU-MIMO transmissions … The PDU 300 may further include a PHY payload 306 … The second portion 304 of the preamble and the DATA field 324 may be formatted as a High Efficiency (HE) WLAN preamble and frame, respectively, in accordance with the IEEE 802.11ax amendment to the IEEE 802.11 wireless communication protocol standard, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen to include the use of 802.11ax as taught by YANG in order to implement WLAN communication (OFDMA) (YANG; Par. 0036).

Regarding claim 2, HUANG-Hassen-YANG teaches, The one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the access point to: 
transmit null data packet transmissions (YANG; the beamformer may transmit one or more sounding signals (for example, in the form of a null data packet (NDP)) to the beamformee, Par. 0064); 
process one or more reports received from the plurality of stations based on the null data packet transmissions (YANG; The TX device 710 receives the feedback from the RX device 720 and selects an MCS to be used for subsequent communications with the RX device 720 based, at least in part, on the SINR estimate(s) and the modulation order associated with each SINR estimate, Par. 0085); and 
select the plurality of stations to be included in the OFDMA group based on the one or more reports (HUANG; a solution by grouping STAs (e.g., less than 37 STAs, 37 STAs, or greater than 37 STAs) for a multi-user transmission based on excluded MCS subsets that are designed to achieve a particular compromise among data rate degradation, Par. 0049; A MCS may be negotiated during communication between the AP and a STA, Par. 0042).  
The rational and motivation for adding this teaching of YANG is the same as for Claim 1.

Regarding claim 16, HUANG teaches, An access point having: 
application circuitry to generate application data to be transmitted to a plurality of stations (HUANG;  the OFDMA transmission to the set of STAs, Par. 0109; transmission and reception of data between the wireless communication device 402 (e.g., an AP) and a remote device (e.g., a STA), Par. 0106); 
baseband circuitry coupled with the application circuitry to (HUANG;  an AP, Par. 0106): 
select a subset of the plurality of stations (HUANG; determine a set of STAs for at least one of a MU-MIMO transmission or an OFDMA transmission by grouping a first STA in the set of STAs for the at least one of the MU-MIMO transmission or the OFDMA transmission, Par. 0109); 
generate a multi-user (MU) physical protocol data unit to include data to be transmitted to the subset (HUANG;  The wireless communication device 402 may also include a digital signal processor (DSP) 420 for use in processing signals. The DSP 420 may be configured to generate a packet for transmission. In some aspects, the packet may comprise a physical layer convergence procedure (PLCP) protocol data unit (PPDU), Par. 0107), wherein, to generate the MU PPDU the baseband circuitry is to determine transmit power allocations for the subset of stations,  (HUANG;  transmit the at least one of the MU-MIMO transmission or the OFDMA transmission to the set of STAs by transmitting the at least one of the MU-MIMO transmission or the OFDMA transmission using a transmission power associated with a highest MCS, Par. 0109); and 
a radio front end module to transmit the MU PPDU to the subset of stations (HUANG;  the OFDMA transmission to the set of STAs, Par. 0109).  
HUANG fails to explicitly teach,
wherein at least two of the transmit power allocations are unequal; and 
high-efficiency physical protocol data unit.
However, in the same field of endeavor, Hassen teaches, 
wherein at least two of the transmit power allocations are unequal (Hassen; the power optimization sub-problem is divided into three stages: power allocation among resources blocks, power allocation among antennas and power allocation among users, Par. 3 Pg 2550); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of optimized power allocation as taught by Hassen in order to increase system capacity (Hassen; Fig. 5 [Note that Fig. 5 shows system capacity is lower for equal power allocation]).
Although HUANG-Hassen teaches PPDU, but fails to explicitly teach,
high-efficiency physical protocol data unit.
However, in the same field of endeavor, YANG teaches, 
high-efficiency physical protocol data unit (YANG; The PDU 300 may be used for MU-OFDMA or MU-MIMO transmissions … The PDU 300 may further include a PHY payload 306 … The second portion 304 of the preamble and the DATA field 324 may be formatted as a High Efficiency (HE) WLAN preamble and frame, respectively, in accordance with the IEEE 802.11ax amendment to the IEEE 802.11 wireless communication protocol standard, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen to include the use of 802.11ax as taught by YANG in order to implement WLAN communication (OFDMA) (YANG; Par. 0036).
 
Regarding claim 18, HUANG-Hassen-YANG teaches, The access point of claim 16, wherein the radio front end module includes beamforming circuitry to beamform a downlink transmission that includes the MU HE-PPDU (YANG; the beamformer may transmit one or more sounding signals (for example, in the form of a null data packet (NDP)) to the beamformee …The beamformee generates a feedback matrix based on the channel measurements and, typically, compresses the feedback matrix before transmitting the feedback to the beamformer, Par. 0064).
	The rational and motivation for adding this teaching of YANG is the same as for Claim 16. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-YANG and in further view of Kapetanovic et al. (Kapetanovic hereafter) (US 20180092077 A1).

Regarding claim 3, HUANG-Hassen-YANG teaches, The one or more non-transitory, computer-readable media of claim 1, 
wherein at least two of the individual transmit power allocations are unequal (Hassen; the power optimization sub-problem is divided into three stages: power allocation among resources blocks, power allocation among antennas and power allocation among users, Par. 3 Pg 2550; Obtain power allocation scale among users, step (4) Pg 2561). 
HUANG-Hassen-YANG fail to explicitly teach,
a sum of the individual transmit power allocations for the plurality of stations is less than or equal to a total transmit power allocation for the access point.  
However, in the same field of endeavor, Kapetanovic teaches, 
a sum of the individual transmit power allocations for the plurality of stations is less than or equal to a total transmit power allocation for the access point (Kapetanovic; the AP will be able to send downlink, DL, data to multiple STAs, on different frequency channels, with the total available power distributed only on channels actually used for transmission, Par. 0106);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of distributing available transmitting power as taught by Kapetanovic in order to maximize DL system throughput (Kapetanovic; Par. 0106).

  
Claim 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-YANG and in further view of X. Huang et al. (X. Huang hereafter) (US 20170006480 A1).

Regarding claim 4, HUANG-Hassen-YANG teaches, The one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the access point to: 
a plurality of goodputs that respectively correspond to individual transmit power allocations and MCSs for the plurality of stations (HUANG; Generally, the higher the MCS the lower the associated transmission power, and the higher the data throughput, Par. 0043 & Hassen; Fig. 5 shows the average system capacity versus users number in the case of … optimized power allocation cases (after PAaPRB, PAaA and PAaU algorithms performing), Par. 3 Pg 2562; Compute the final SINR ... for each user, determine MCS for each user, step (5) Pg 2561); and 
determine the individual transmit power allocations and MCSs for the plurality of stations based on a determination that a sum of the plurality of goodputs is a relative maximum sum goodput (HUANG;  there is a need for a mechanism to group STAs for a multi-user transmission that reduces throughput degradation, Par. 0011 & Hassen; Fig. 5 shows the average system capacity versus users number in the case of equal power allocation and optimized power allocation cases (after PAaPRB, PAaA and PAaU algorithms performing), Par. 3 Pg 2562 [Note that Hassen teaches maximizing system capacity by optimizing power allocation]).  
HUANG-Hassen-YANG fail to explicitly teach,
determine a plurality of goodputs.
However, in the same field of endeavor, X. Huang teaches, 
determine a plurality of goodputs (X. Huang; AP 105-a estimates the theoretical throughput for each candidate MU transmission configuration and selects the MU transmission configuration associated with the highest expected throughput for the MU transmission, Par. 0047);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of MU transmission configuration as taught by X. Huang in order to achieve the highest expected throughput (X. Huang; Par. 0047).

Regarding claim 5, HUANG-Hassen-YANG-X. Huang teaches, The one or more non-transitory, computer-readable media of claim 4, wherein the instructions, when executed, further cause the access point to: 
determine a sum goodput of a plurality of combinations of transmit power allocations and MCSs for the plurality of stations included in the OFDMA group (X. Huang; in a downlink MU-N transmission, the AP 105 simultaneously transmits signals to N STAs 110, thereby aggregating individual streams for the STAs 110 into a single MU-MIMO transmission which increases network throughput, Par. 0041; The determination of throughput is based at least in part on the MCSs and transmit power associated with each configuration, Par. 0052); 
select a combination of the plurality of combinations that includes the relative maximum sum goodput (X. Huang; AP 105-a estimates the theoretical throughput for each candidate MU transmission configuration and selects the MU transmission configuration associated with the highest expected throughput for the MU transmission, Par. 0047); and 
determine the individual transmit powers and MCSs as those included in the combination (HUANG;  there is a need for a mechanism to group STAs for a multi-user transmission that reduces throughput degradation, Par. 0011 & Hassen; Fig. 5 shows the average system capacity versus users number in the case of equal power allocation and optimized power allocation cases (after PAaPRB, PAaA and PAaU algorithms performing), Par. 3 Pg 2562 [Note that Hassen teaches maximizing system capacity by optimizing power allocation]).  
	The rational and motivation for adding this teaching of Hassen and X. Huang is the same as for Claim 1. 

Regarding claim 9, HUANG-Hassen-YANG teaches, The one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the access point to: 
transmission metric based on an equal transmit power allocation among the plurality of stations (HUANG;  transmit the at least one of the MU-MIMO transmission or the OFDMA transmission to the set of STAs by transmitting the at least one of the MU-MIMO transmission or the OFDMA transmission using a transmission power associated with a highest MCS, Par. 0109 & Hassen; Fig. 5 shows the average system capacity versus users number in the case of equal power allocation, Par. 3 Pg 2562); 
transmission metric based on an unequal transmit power allocation among the plurality of stations, the unequal transmit power allocation to correspond to the selected individual transmit power allocations (Hassen; Fig. 5 shows the average system capacity versus users number in the case … optimized power allocation cases (after PAaPRB, PAaA and PAaU algorithms performing), Par. 3 Pg. 2562); and 
select the individual transmit power allocations (Hassen; Fig. 5 [Note that Fig. 5 shows system capacity is lower for equal power allocation]).  
  	HUANG-Hassen-YANG fails to explicitly teach,
calculate a baseline transmission metric;
calculate a candidate transmission metric; 
select based on a comparison of the baseline transmission metric to the candidate transmission metric.
However, in the same field of endeavor, X. Huang teaches, 
calculate a baseline transmission metric (X. Huang; Even though various additional possible combinations of MCS and transmit power exist, the AP 105-a selects between two predetermined MU transmission configurations … The first MU transmission configuration that AP 105-a evaluates involves the use of a single MCS and corresponding transmit power for both STAs 110 in the MU transmission, Par. 0048-0049);
calculate a candidate transmission metric (X. Huang; For the second MU transmission configuration evaluated by AP 105-a, each STA 110-a, 110-b in the MU group 205 keeps its assigned MCS and a single transmit power is selected for the MU transmission, Par. 0051);
select based on a comparison of the baseline transmission metric to the candidate transmission metric (X. Huang; AP 105-a evaluates both MU transmission configurations to determine which has the higher theoretical system throughput given the makeup of the MU group 205. The determination of throughput is based at least in part on the MCSs and transmit power associated with each configuration, as applied to observed channel conditions, Par. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of MU transmission configuration  as taught by X. Huang in order to achieve the highest expected throughput  (X. Huang; Par. 0047).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-YANG-X. Huang and in further view of Sullivan et al. (Sullivan hereafter) (US 20160057647 A1).

Regarding claim 6, HUANG-Hassen-YANG-X. Huang teaches, The one or more non-transitory, computer-readable media of claim 4, wherein the instructions, when executed, further cause the access point to: 
determine a first goodput value of the plurality of goodput values (X. Huang; AP 105-a estimates the theoretical throughput for each candidate MU transmission configuration and selects the MU transmission configuration associated with the highest expected throughput for the MU transmission, Par. 0047).
HUANG-Hassen-YANG-X. Huang fail to explicitly teach,
goodput values based on (1 - PER) * PHY throughput, wherein PER is a packet error rate corresponding to a first transmit power allocation and MCS and PHY throughput is a physical layer throughput corresponding to the first MCS.  
However, in the same field of endeavor, Sullivan teaches, 
goodput values based on (1 - PER) * PHY throughput, wherein PER is a packet error rate corresponding to a first transmit power allocation and MCS and PHY throughput is a physical layer throughput corresponding to the first MCS (Sullivan; Goodput Selector Over PER Estimates. 
q1.sub.k(n)=(1-PERest.sub.k(n))r.sub.k 
In this equation, r.sub.k is PHY rate of rate k, and PERest.sub.k(n) is a formula of estimation (aging) of PER, Par. 0083-0084; the rate of data exchange is referred to as the Modulation and Coding Scheme (MCS), Par. 0020 [Note that MCS and power are mutually related as disclosed by X. Huang in Par. 0050]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG-X. Huang to include the use of rate adapt algorithm as taught by Sullivan in order to select MCS rate based on the current PER and the link budget (Sullivan; Par. 0026).


Claim 7-8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-YANG and in further view of Quan et al. (Quan hereafter) (US 20130272211 A1).

Regarding claim 7, HUANG-Hassen-YANG teaches, The one or more non-transitory, computer-readable media of claim 1. 
	HUANG-Hassen-YANG fail to explicitly teach,
wherein the instructions, when executed, further cause the access point to: 
determine a number of packets buffered for the individual stations of the plurality of stations; and 
determine the individual transmit powers for the plurality of stations based on the number of packets buffered for a corresponding station.  
However, in the same field of endeavor, Quan teaches, 
wherein the instructions, when executed, further cause the access point to: 
determine a number of packets buffered for the individual stations of the plurality of stations (Quan; A number of streams are then dynamically assigned/allocated to each station according to queue length, Par. 0046); and 
determine the individual transmit powers for the plurality of stations based on the number of packets buffered for a corresponding station (Quan; Once the streams are assigned to the group of selected stations (receivers), the AP scheduler may select a transmission rate and/or modulation and coding scheme (MCS) for each stream, Par. 0050; the transmitter can search a pre-stored rate table for the optimal MCS for the given post-processing SINR, Par. 0057 [Note that SNR is calculated from transmit power as shown in Par. 0052 and TX power and MCS are mutually related]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of queue length as taught by Quan in order to dynamically maximize total data transmission for any one transmission (Quan; Par. 0046).

Regarding claim 8, HUANG-Hassen-YANG-Quan teaches, The one or more non-transitory, computer-readable media of claim 7, wherein the instructions, when executed, further cause the access point to: 
select the individual MCSs based on the number of packets buffered for a corresponding station (Quan; Once the streams are assigned to the group of selected stations (receivers), the AP scheduler may select a transmission rate and/or modulation and coding scheme (MCS) for each stream, Par. 0050; the transmitter can search a pre-stored rate table for the optimal MCS for the given post-processing SINR, Par. 0057).  
	The rational and motivation for adding this teaching of Quan is the same as for Claim 7.

Regarding claim 17, HUANG-Hassen-YANG teaches, The access point of claim 16, further comprising: 
beamforming reports (YANG; the beamformer may transmit one or more sounding signals (for example, in the form of a null data packet (NDP)) to the beamformee …The beamformee generates a feedback matrix based on the channel measurements and, typically, compresses the feedback matrix before transmitting the feedback to the beamformer, Par. 0064).	
	HUANG-Hassen-YANG fail to explicitly teach,
further comprising: 
memory to store modulation and coding scheme (MCS) information, 
wherein the baseband circuitry is further to: 
receive feedback information from multi-user reports; and 
select MCSs for the data to be transmitted to the subset of stations based on the transmit power allocations and the feedback information. 
However, in the same field of endeavor, Quan teaches, 
further comprising: 
memory to store modulation and coding scheme (MCS) information (Quan; a pre-stored rate table for the optimal MCS, Par. 0057), 
wherein the baseband circuitry is further to: 
receive feedback information from multi-user reports (Quan; the transmitter sends sounding packets to the receiver, requesting for the CSI feedback … Afterwards, the transmitter uses the estimated channel realization to compute the precoding matrix for MU-MIMO transmission, Par. 0053); and 
select MCSs for the data to be transmitted to the subset of stations based on the transmit power allocations and the feedback information (Quan; the transmitter can search a pre-stored rate table for the optimal MCS for the given post-processing SINR, Par. 0057 [Note that Quan teaches in Par. 0052 that SNL is related to transmit power]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of pre-stored rate table as taught by Quan in order to select MCS (Quan; Par. 0057).

Regarding claim 19, HUANG-Hassen-YANG teaches, The access point of claim 16.
	HUANG-Hassen-YANG fail to explicitly teach,
	wherein the baseband circuitry is to determine the transmit power allocations for the subset of stations based on an amount of data in transmission buffers respectively corresponding to the subset of stations.
	However, in the same field of endeavor, Quan teaches,
wherein the baseband circuitry is to determine the transmit power allocations for the subset of stations (Quan; Once the streams are assigned to the group of selected stations (receivers), the AP scheduler may select a transmission rate and/or modulation and coding scheme (MCS) for each stream, Par. 0050; the transmitter can search a pre-stored rate table for the optimal MCS for the given post-processing SINR, Par. 0057 [Note that SNR is calculated from transmit power as shown in Par. 0052 and TX power and MCS are mutually related]) based on an amount of data in transmission buffers respectively corresponding to the subset of stations (Quan; A number of streams are then dynamically assigned/allocated to each station according to queue length, Par. 0046).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-YANG to include the use of queue length as taught by Quan in order to dynamically maximize total data transmission for any one transmission (Quan; Par. 0046).


Claim 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Hassen, in further view of X. Huang and in further view of YANG.

Regarding claim 20, HUANG teaches, One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause an access point to (HUANG;  an AP, Par. 0106): 
an equal transmit power allocation among a plurality of stations of an orthogonal frequency division multiple access (OFDMA) group (HUANG;  transmit the at least one of the MU-MIMO transmission or the OFDMA transmission to the set of STAs by transmitting the at least one of the MU-MIMO transmission or the OFDMA transmission using a transmission power associated with a highest MCS, Par. 0109); 
construct a multiuser protocol packet data unit for transmission to the plurality of stations (HUANG;  the OFDMA transmission to the set of STAs, Par. 0109; The wireless communication device 402 may also include a digital signal processor (DSP) 420 for use in processing signals. The DSP 420 may be configured to generate a packet for transmission. In some aspects, the packet may comprise a physical layer convergence procedure (PLCP) protocol data unit (PPDU), Par. 0107).  
HUANG fails to explicitly teach,
calculate a baseline transmission metric based on an equal transmit power;
calculate a candidate transmission metric based on an unequal transmit power allocation among the plurality of stations of the OFDMA group; 
select the unequal transmit power allocation based on a comparison of the baseline transmission metric to the candidate transmission metric; and
transmission to the plurality of stations using the unequal transmit power allocation;
high-efficiency physical protocol data unit.
However, in the same field of endeavor, Hassen teaches, 
transmission metric based on an equal transmit power (Hassen; Fig. 5 shows the average system capacity versus users number in the case of equal power allocation, Par. 3 Pg 2562);
transmission metric based on an unequal transmit power allocation among the plurality of stations of the OFDMA group (Hassen; Fig. 5 shows the average system capacity versus users number in the case … optimized power allocation cases (after PAaPRB, PAaA and PAaU algorithms performing), Par. 3 Pg. 2562);
select the unequal transmit power allocation (Hassen; Our goal is to maximize the total system capacity, Section 7 Pg. 2565);
transmission to the plurality of stations using the unequal transmit power allocation (Hassen; In this paper, we address the adaptive resource allocation problem in down-link transmission of MIMO-OFDMA systems, Abstract; the power optimization sub-problem is divided into three stages: power allocation among resources blocks, power allocation among antennas and power allocation among users, Par. 3 Pg 2550).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of optimized power allocation as taught by Hassen in order to increase system capacity (Hassen; Fig. 5 [Note that Fig. 5 shows system capacity is lower for equal power allocation]).
HUANG-Hassen fails to explicitly teach,
calculate a baseline transmission metric;
calculate a candidate transmission metric; 
select based on a comparison of the baseline transmission metric to the candidate transmission metric; and
high-efficiency physical protocol data unit.
However, in the same field of endeavor, X. Huang teaches, 
calculate a baseline transmission metric (X. Huang; Even though various additional possible combinations of MCS and transmit power exist, the AP 105-a selects between two predetermined MU transmission configurations … The first MU transmission configuration that AP 105-a evaluates involves the use of a single MCS and corresponding transmit power for both STAs 110 in the MU transmission, Par. 0048-0049);
calculate a candidate transmission metric (X. Huang; For the second MU transmission configuration evaluated by AP 105-a, each STA 110-a, 110-b in the MU group 205 keeps its assigned MCS and a single transmit power is selected for the MU transmission, Par. 0051);
select based on a comparison of the baseline transmission metric to the candidate transmission metric (X. Huang; AP 105-a evaluates both MU transmission configurations to determine which has the higher theoretical system throughput given the makeup of the MU group 205. The determination of throughput is based at least in part on the MCSs and transmit power associated with each configuration, as applied to observed channel conditions, Par. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen to include the use of MU transmission configuration  as taught by X. Huang in order to achieve the highest expected throughput  (X. Huang; Par. 0047).
Although HUANG-Hassen-X. Huang teaches PPDU, but fails to explicitly teach,
high-efficiency physical protocol data unit (HE-PPDU).
However, in the same field of endeavor, YANG teaches, 
high-efficiency physical protocol data unit (HE-PPDU) (YANG; The PDU 300 may be used for MU-OFDMA or MU-MIMO transmissions … The PDU 300 may further include a PHY payload 306 … The second portion 304 of the preamble and the DATA field 324 may be formatted as a High Efficiency (HE) WLAN preamble and frame, respectively, in accordance with the IEEE 802.11ax amendment to the IEEE 802.11 wireless communication protocol standard, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-X. Huang to include the use of 802.11ax as taught by YANG in order to implement WLAN communication (OFDMA) (YANG; Par. 0036).
  
Regarding claim 23, HUANG-Hassen-X. Huang-YANG teaches, The one or more non-transitory, computer-readable media of claim 20, wherein the candidate transmission metric and the baseline transmission metric are throughput values (X. Huang; AP 105-a estimates the theoretical throughput for each candidate MU transmission configuration and selects the MU transmission configuration associated with the highest expected throughput for the MU transmission, Par. 0047).  


Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-X. Huang-YANG and in further view of Quan.

Regarding claim 21, HUANG-Hassen-X. Huang-YANG teaches, The one or more non-transitory, computer-readable media of claim 20, wherein the instructions, when executed, further cause the access point to: 
receive feedback information in one or more multiuser beamforming reports (YANG; the beamformer may transmit one or more sounding signals (for example, in the form of a null data packet (NDP)) to the beamformee …The beamformee generates a feedback matrix based on the channel measurements and, typically, compresses the feedback matrix before transmitting the feedback to the beamformer, Par. 0064); 
determine signal-to-noise ratios (SNRs) based on the feedback information (YANG; The RX device 720 reports the feedback, including one or more of the SINR estimates, back to the TX device 710, Par. 0084).
HUANG-Hassen-X. Huang-YANG fail to explicitly teach,
map SNRs to first modulation and coding schemes (MCSs) for the plurality of stations.  
However, in the same field of endeavor, Quan teaches, 
map SNRs to first modulation and coding schemes (MCSs) for the plurality of stations (Quan; the transmitter can search a pre-stored rate table for the optimal MCS for the given post-processing SINR, Par. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-X. Huang-YANG to include the use of pre-stored rate table as taught by Quan in order to select MCS (Quan; Par. 0057).

Regarding claim 22, HUANG-Hassen-X. Huang-YANG-Quan teaches, The one or more non-transitory, computer-readable media of claim 21, wherein the instructions, when executed, further cause the access point to: 
calculate the baseline transmission metric based on the first MCSs (X. Huang; Even though various additional possible combinations of MCS and transmit power exist, the AP 105-a selects between two predetermined MU transmission configurations … The first MU transmission configuration that AP 105-a evaluates involves the use of a single MCS and corresponding transmit power for both STAs 110 in the MU transmission, Par. 0048-0049); 
determine second MCSs for the plurality of station based on the unequal transmit power allocation (Hassen; Compute the final SINR ... for each user, determine MCS for each user, step (5) Pg 2561 & X. Huang; the transmit power associated with an MCS is inversely related to the MCS level, Par. 0050); and 
calculate the candidate transmission metric based on the second MCSs (X. Huang; For the second MU transmission configuration evaluated by AP 105-a, each STA 110-a, 110-b in the MU group 205 keeps its assigned MCS and a single transmit power is selected for the MU transmission, Par. 0051). 
The rational and motivation for adding this teaching of X. Huang is the same as for Claim 20.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-Hassen-X. Huang-YANG and in further view of Sullivan.

Regarding claim 24, HUANG-Hassen-X. Huang-YANG teaches, The one or more non-transitory, computer-readable media of claim 20, wherein the candidate transmission metric and the baseline transmission metric are goodput values (X. Huang; AP 105-a estimates the theoretical throughput for each candidate MU transmission configuration and selects the MU transmission configuration associated with the highest expected throughput for the MU transmission, Par. 0047).
HUANG-Hassen-X. Huang-YANG fail to explicitly teach,
wherein a goodput values based on (1 - PER) * PHY throughput, wherein PER is a packet error rate corresponding to a first transmit power allocation and MCS and PHY throughput is a physical layer throughput corresponding to the first MCS.  
However, in the same field of endeavor, Sullivan teaches, 
wherein a goodput values based on (1 - PER) * PHY throughput, wherein PER is a packet error rate corresponding to a first transmit power allocation and MCS and PHY throughput is a physical layer throughput corresponding to the first MCS (Sullivan; Goodput Selector Over PER Estimates. 
q1.sub.k(n)=(1-PERest.sub.k(n))r.sub.k 
In this equation, r.sub.k is PHY rate of rate k, and PERest.sub.k(n) is a formula of estimation (aging) of PER, Par. 0083-0084; the rate of data exchange is referred to as the Modulation and Coding Scheme (MCS), Par. 0020 [Note that MCS and power are mutually related as disclosed by X. Huang in Par. 0050]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-Hassen-X. Huang-YANG to include the use of rate adapt algorithm as taught by Sullivan in order to select MCS rate based on the current PER and the link budget (Sullivan; Par. 0026).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416